DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed November 17th, 2021 have been entered. Claims 1-2, and 4-9 remain pending in the application. Applicant’s amendments to the claims have overcome the Specification Objections, alongside the 112b and 103 Rejections set forth in the Non-Final Office Action mailed August 18th, 2021 and are hereby withdrawn in light of their correction. However, the Drawing Objections are maintained as such has not seen correction and/or explanation. However, the claims are in condition for allowance.
Drawings
The drawings filed on May 10th, 2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the pin falling into the arcuate track groove alongside the connecting rod being folding/folded relative to the joint (of claim 6); 
the end portion facing downward and hooking the lower side edge of the enclosing sheet the press fastener (of claim 9),
alongside the joint holding down the upper end of the enclosing sheet (of claim 9) must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.

The drawings are objected to because they fail to comply with 37 CFR 1.84(p)(5), particularly because they do not include the following reference sign(s) mentioned in the description: "5".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Response to Arguments
Applicant’s arguments, see Remarks, filed November 17th, 2021, with respect to corrections concerning the Claim/Specification Objections alongside addressing the 102 and 112b Rejections have been fully considered and are persuasive.  The Specification Objections, alongside the 112b Rejections and 102 Rejections of August 18th, 2021 has been withdrawn. However, the Drawing are maintained as set forth above with neither correction rendered nor explanation given.
Of note, amendments to the Specification should be generally supplied separately from the Abstract.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-2, and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1 (and dependent claims thereof) the limitation “wherein the enclosing frame (1) includes a plurality of support crossbeams (11), joints (12) connected between adjacent support crossbeams (11), a connecting rod (13) which is located at the lower end of the joint (12) and is foldable relative to the joint (12), the connecting rod (13) is inserted in the upper end of the support leg (2)” is recited. Wherein it is observed that in the art of record (Pacella; Rampton (U.S. Pub. No. 20120216346); Casati Troutman (U.S. Pub. No. 2006/0185082); Burns et al. (U.S. Pat. No. 9848714); Chen et al. (U.S. Pat. No. 7752688); and Mitchell (U.S. Pat. No. 2617999)) the art either recognized foldable legs that possessed a connecting rod that connected between the joint and the leg, or otherwise that provided a leg with a channel therealong with a larger or equal opening width than/with the inner width of the opening groove. But, to combine the two appears to introduce a degree of 
Therefore, upon exhausting the art, it is concluded by Examiner for those reasons stated above, that in consideration with deficiencies of the prior art, that applicant’s invention would be considered non-obvious in light of the prior art. Therefore, the rejections under 103 of August 18th, 2021 are hereby respectfully withdrawn in light of Applicant’s amendments. Because claim 1 has been found to be allowable for reasons previously set forth, all dependent claims (2 and 4-9) are likewise found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
This application is in condition for allowance except for the following formal matters: 
Correction of the Drawing Objections raised in paragraphs 3-5 of the instant Office Action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/4/2021